A number of grounds are enumerated in appellant's motion upon which the claims a rehearing should be granted, but the only point elaborated is regarding the matter presented in bill of exception No. 14, and discussed in our original opinion. Appellant makes a quite plausible argument upon the claim that the remark of the court complained of in said billcould have been injurious to appellant. We have not been able to agree to the conclusion reached by him as a result of the argument. We think it would be going too far for this court to infer that the jury understood that the trial judge was speaking sarcastically, and that the remark conveyed the idea to the jury that the court meant that Hunt's estimony was so accurate it was subject to suspicion. We believe the question was properly disposed of in the original opinion.
It does not appear necessary to discuss the other questions suggested in the motion. All of them were correctly decided, we think, in our former opinion, which was delivered in December, 1931. Since that time some of the same questions have had further consideration in the case of Doyle Nash v. State,121 Tex. Crim. 13, 51 S.W.2d 689, decided originally in April, 1932, and motion for rehearing acted on this day.
Appellant's motion for rehearing is overruled.
Overruled.